M.D. Appeal Dkt.
                                                                            40 MAP 2020

                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 227 MAL 2019
                                                 :
                     Respondent                  :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
              v.                                 :
                                                 :
                                                 :
 MARK AMOS ALLEN,                                :
                                                 :
                     Petitioner                  :


                                         ORDER



PER CURIAM

      AND NOW, this 10th day of July, 2020, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

remaining issues. The issue, as stated by petitioner, is:


      (1)    After the “breach of the peace” is completed, may a constable
             continue to detain Petitioner indefinitely so that state police may
             arrive to investigate more serious offenses at the express direction
             of the prosecutor?